Exhibit 2.1 AGREEMENT AND PLAN OF MERGER Dated as of June 22, 2014 Between INTEGRYS ENERGY GROUP, INC. And WISCONSIN ENERGY CORPORATION TABLE OF CONTENTS Page ARTICLE I The Mergers SECTION 1.01 The Initial Merger 2 SECTION 1.02 Closing 2 SECTION 1.03 Effective Time 2 SECTION 1.04 Effects 3 SECTION 1.05 Articles of Incorporation and By-Laws 3 SECTION 1.06 Directors and Officers of Surviving Corporation 3 SECTION 1.07 The Subsequent Merger 3 SECTION 1.08 Plan of Merger 4 ARTICLE II Effect on the Capital Stock of the Constituent Entities; Exchange of Certificates SECTION 2.01 Effect of Initial Merger on Capital Stock 4 SECTION 2.02 Effect of Subsequent Merger on Capital Stock 5 SECTION 2.03 Exchange of Shares 5 SECTION 2.04 Equity Awards 8 ARTICLE III Representations and Warranties of Parent and the Merger Subsidiaries SECTION 3.01 Organization, Standing and Power 11 SECTION 3.02 Parent Subsidiaries 11 SECTION 3.03 Capital Structure 12 SECTION 3.04 Authority; Execution and Delivery; Enforceability 13 SECTION 3.05 No Conflicts; Consents 14 SECTION 3.06 SEC Documents; Undisclosed Liabilities 15 SECTION 3.07 Information Supplied 17 SECTION 3.08 Absence of Certain Changes or Events 18 SECTION 3.09 Taxes 19 SECTION 3.10 Employee Benefits 20 SECTION 3.11 Litigation 21 SECTION 3.12 Compliance with Applicable Laws 22 SECTION 3.13 Environmental Matters 22 SECTION 3.14 Contracts 24 SECTION 3.15 Properties 24 SECTION 3.16 Intellectual Property 25 SECTION 3.17 Insurance 26 i SECTION 3.18 Labor and Employment Matters 26 SECTION 3.19 Brokers’ Fees and Expenses 27 SECTION 3.20 Opinion of Financial Advisor 27 SECTION 3.21 Regulation as a Public Utility. 27 SECTION 3.22 Trading 28 SECTION 3.23 Sufficient Funds 28 SECTION 3.24 Merger Subsidiaries 28 SECTION 3.25 Ownership of Company Common Stock 28 ARTICLE IV Representations and Warranties of the Company SECTION 4.01 Organization, Standing and Power 29 SECTION 4.02 Company Subsidiaries 29 SECTION 4.03 Capital Structure 30 SECTION 4.04 Authority; Execution and Delivery; Enforceability 31 SECTION 4.05 No Conflicts; Consents 31 SECTION 4.06 SEC Documents; Undisclosed Liabilities 33 SECTION 4.07 Information Supplied 34 SECTION 4.08 Absence of Certain Changes or Events 35 SECTION 4.09 Taxes 36 SECTION 4.10 Employee Benefits 37 SECTION 4.11 Litigation 39 SECTION 4.12 Compliance with Applicable Laws 39 SECTION 4.13 Environmental Matters 39 SECTION 4.14 Contracts 40 SECTION 4.15 Properties 41 SECTION 4.16 Intellectual Property 42 SECTION 4.17 Insurance 43 SECTION 4.18 Labor and Employment Matters 43 SECTION 4.19 Brokers’ Fees and Expenses 43 SECTION 4.20 Opinion of Financial Advisor 43 SECTION 4.21 Regulation as a Public Utility 44 SECTION 4.22 Trading 45 SECTION 4.23 Takeover Statutes 45 SECTION 4.24 Ownership of Parent Common Stock 45 ARTICLE V Covenants Relating to Conduct of Business SECTION 5.01 Conduct of Business 46 SECTION 5.02 No Solicitation by Parent; Parent Board Recommendation 55 SECTION 5.03 No Solicitation by the Company; Company Board Recommendation 59 ii ARTICLE VI Additional Agreements SECTION 6.01 Preparation of the FormS-4 and the Joint Proxy Statement; Shareholders Meetings 63 SECTION 6.02 Access to Information; Confidentiality 65 SECTION 6.03 Reasonable Best Efforts; Required Actions 66 SECTION 6.04 Indemnification, Exculpation and Insurance 69 SECTION 6.05 Fees and Expenses 70 SECTION 6.06 Certain Tax Matters 72 SECTION 6.07 Transaction Litigation 72 SECTION 6.08 Section 16 Matters 72 SECTION 6.09 Financing 73 SECTION 6.10 Treatment of Certain Indebtedness 75 SECTION 6.11 Governance Matters 77 SECTION 6.12 Dividends 77 SECTION 6.13 Public Announcements 78 SECTION 6.14 Stock Exchange Listing 78 SECTION 6.15 Employee Matters 78 SECTION 6.16 Creation of Merger Subsidiaries 80 SECTION 6.17 Company Owned Real Property; Company Leased Real Property 80 ARTICLE VII Conditions Precedent SECTION 7.01 Conditions to Each Party’s Obligation to Effect the Initial Merger 81 SECTION 7.02 Conditions to Obligations of the Company 81 SECTION 7.03 Conditions to Obligation of Parent and Merger Sub 82 ARTICLE VIII Termination, Amendment and Waiver SECTION 8.01 Termination 83 SECTION 8.02 Effect of Termination 85 SECTION 8.03 Amendment 86 SECTION 8.04 Extension; Waiver 86 SECTION 8.05 Procedure for Termination, Amendment, Extension or Waiver 86 ARTICLE IX General Provisions SECTION 9.01 Nonsurvival of Representations and Warranties; Limitation on Remedies 86 iii SECTION 9.02 Notices 87 SECTION 9.03 Definitions 88 SECTION 9.04 Interpretation 93 SECTION 9.05 Severability 93 SECTION 9.06 Counterparts 94 SECTION 9.07 Entire Agreement; No Third-Party Beneficiaries 94 SECTION 9.08 No Other Representations or Warranties 94 SECTION 9.09 GOVERNING LAW 95 SECTION 9.10 Assignment 95 SECTION 9.11 Specific Enforcement 95 SECTION 9.12 Jurisdiction; Venue 96 SECTION 9.13 Waiver of Jury Trial 96 Exhibit A Form of Joinder Exhibit B Articles of Incorporation of Subsequent Merger Sub Exhibit C
